Citation Nr: 0925532	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-11 553 	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to February 
1974.  He died in October 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision, in 
which the RO, among other things, denied a claim for service 
connection for the cause of the Veteran's death.  The 
appellant filed a notice of disagreement (NOD) in October 
2003, and the RO issued a statement of the case (SOC) in 
March 2004.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later that 
month.

In June 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In September 2005, the Board issued a decision denying 
service connection for the cause of the Veteran's death.  The 
appellant, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2006 Order, the Court granted a joint motion 
filed by representatives of both parties, vacating the 
Board's September 2005 denial and remanding the matter to the 
Board for further proceedings consistent compliance with the 
instructions in the joint motion.   

In September 2006, the Board remanded the claim to the RO 
(via the Appeals Management Center (AMC) in Washington, DC).  
The AMC continued the denial of the claim (as reflected in 
April 2007, January 2008, and March 2009 supplemental SOCs 
(SSOCs)), and returned this matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran's death certificate lists his immediate cause 
of death as massive upper gastrointestinal hemorrhage due to 
or as a consequence of metastatic non-small cell lung cancer.  

3.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

4.  There is no persuasive evidence that the Veteran was 
exposed to asbestos in service.

5.  Lung cancer was incurred many years following separation 
from service, and the competent and persuasive medical 
evidence regarding a medical relationship, or nexus, between 
the lung cancer and service, to include asbestos exposure 
therein, weighs against the claim.  

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Another letter containing similar 
information was sent to the appellant in September 2006.  

As regards the Hupp requirements, the Board notes that 
neither the July 2003 letter nor the September 2006 letter 
listed the disabilities for which the Veteran had been 
granted service connection during his lifetime, or explained 
the evidence and information needed to substantiate a DIC 
claim based on a previously service-connected condition or a 
condition not yet service-connected.  However, service 
connection was not in effect for any disability at the time 
of the Veteran's death, therefore, there is no prejudice to 
the appellant resulting from any lack of notice with respect 
to already service-connected disabilities.  Regarding notice 
of the evidence and information needed to substantiate a DIC 
claim based on a condition not yet service-connected, written 
argument from the appellant and her attorney clearly 
demonstrates an awareness on the part of the appellant of the 
requirements to substantiate the claim; moreover, the 
appellant has submitted private medical opinion evidence 
addressing the matter that is central to this case.  The 
appellant has thus demonstrated an awareness of what is 
needed to substantiate her claim for service connection for 
the cause of the Veteran's death.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Consequently, any error in 
this regard was cured by actual knowledge on the part of the 
claimant. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, as well as VA medical opinions 
dated in January 2007, October 2008 and January 2009, and 
private medical opinions dated in July 2003, and May 2007.  
Also of record and considered in connection with the appeal 
is the transcript of a June 2005 RO hearing, along with 
various statements submitted by the appellant and her 
attorney, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R.  § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  38 C.F.R. 
§ 3.312(c)(1).

The Veteran in this case died in October 2002.  The death 
certificate identifies the immediate cause of death as 
massive upper gastrointestinal hemorrhage due to or as a 
consequence of metastatic non-small cell lung cancer.  At the 
time of the Veteran's death, service connection was not in 
effect for any disability.  

The appellant contends that the Veteran was exposed to 
asbestos while serving as a radioman in the U.S. Navy, aboard 
the U.S.S. Lexington.  It is her contention that the 
Veteran's duties included painting of the ship and other 
activities that brought him into contact with asbestos.  
According to the appellant, the Veteran had no post-service 
asbestos exposure, and he did not smoke.  

Regarding claims for service connection for disabilities 
claimed as due to asbestos exposure, VA's Adjudication Manual 
and Manual Rewrite, along with a VA circular on asbestos-
related diseases, provide that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
lengthy latency period between exposure to asbestos fiber 
masses and the development of diseases including asbestosis, 
as well as the exposure information pertinent to the Veteran.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Adjudication Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  See also VAOPGCPREC 4-00 (April 13, 2000).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  Id.

In sum, the resolution of this matter turns on whether the 
Veteran was exposed to asbestos during service, and if so, 
whether such exposure caused or substantially and materially 
contributed to cause the Veteran's death.  Considering the 
record in light of the governing legal authority, the Board 
finds that service connection for the cause of the Veteran's 
death is not warranted. 

Regarding in-service exposure, service records do not 
document any exposure to asbestos fibers.  Significantly, the 
Veteran had a military occupational specialty of radio 
operator, which is not among the major occupations involving 
exposure to asbestos.  See Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21 (discussing military occupational 
specialties in which typically involved asbestos exposure).  
The appellant contends that the Veteran engaged in other 
activities, such as painting and deck swabbing; however, 
neither of these activities is listed among the major 
occupations involving exposure to asbestos.  

The appellant has also submitted copies of pages from a 
January 1975 Navy Occupational Task Analysis Program 
Department (OTAPD) manual.  For the Veteran's military 
occupational specialty (MOS) of radioman (RM), the manual 
pages, in particular, note that, of a study of 22.9 percent 
of those personnel having the RM rating in the Navy, 71.24 
percent of the study group who conducted cleaning or sweep 
downs presumably were, or at risk of being, exposed to 
asbestos.  Likewise, 22.95 percent of the study group that 
conducted painting in working/living spaces and 26.03 percent 
of the study group that participated in working parties, also 
were, or at risk of being, exposed to asbestos.  

Although the statistical information provided in the OTAPD 
manual pages reflects that certain percentages of radiomen 
who performed certain collateral duties were exposed, or were 
at risk of being exposed to asbestos, the OTAPD manual pages 
do not specifically identify the Veteran as being included in 
any of the study groups, nor is there any other corroborating 
evidence that the Veteran actually performed duties that 
would have exposed him to asbestos, or that he in fact 
experienced in-service asbestos exposure.  Thus, the Board 
finds that the OTAPD manual pages provide, at best, anecdotal 
information that may or may not apply to the Veteran.  They 
therefore do not provide persuasive evidence that the Veteran 
performed other duties aboard ship, or that he was actually 
exposed to asbestos in service.  

The appellant's attorney has asserted that the record shows 
that the Veteran performed duties such as painting, repairing 
and sweeping, and that the appellant had knowledge of this.  
However, as discussed above, these duties are not among the 
major occupations involving exposure to asbestos.  Moreover, 
the official record does not show that the Veteran had any 
duties other than radioman.  The appellant's assertions with 
respect to the Veteran's other duties appear to come from the 
OTAPD material, and not from any direct knowledge.  Indeed, 
the hearing transcript indicates her statement that she was 
not aware that he had been exposed to asbestos until after he 
passed, when she found some of his papers indicating that he 
had planned to contact a law firm that handles asbestos 
cases.  

The Board also notes that the report of an October 2008 
medical opinion addresses the evidence regarding asbestos 
exposure.  Regarding the contention that the Veteran was 
exposed to asbestos of clinically significant amount, the 
October 2008 reviewing physician found that this was not 
substantiated by the available documentation.  The physician 
addressed the Veteran's military occupational specialty, as 
well as the OTAPD information, including the statistic of 23-
71 percent of individuals studied were exposed to asbestos.  
However, he found it significant that there was no 
documentation as to how this exposure came about or to what 
degree.  According to the reviewing physician, the risk of 
lung cancer appears to relate to the location and type of 
work being done.  A study cited by the reviewing physician 
found an increased incidence of lung cancer and mesothelioma 
only in the engine crews.  Deck personnel were associated 
with other cancer risks, but not lung cancer or mesothelioma.  
He found that the Veteran's radiographs, including CT scans, 
did not document evidence of asbestos exposure, to include 
pleural plaques or fibrosis (asbestosis).  Based on this 
information, it was his opinion that it would have been 
highly unlikely that the Veteran, serving on board a military 
vessel and working in the occupation documented as radio 
operator, sustained significant asbestos exposure; and in any 
event, he would not have been expected to have received a 
degree of exposure that could have resulted in the latent 
development of bronchogenic or non-small cell lung cancer.

Regarding X-ray findings of nodules in the lungs, the October 
2008 reviewing physician noted that CT scans done on later 
dates showed only small pulmonary nodules that were likely 
metastatic lesions.  No evidence of pulmonary fibrosis or 
pleural plaques (radiographic findings that would support 
diagnosis of asbestos exposure) was seen.  He acknowledged 
that fibrosis was commented on a chest radiograph.  However, 
this radiographic diagnosis is non-specific as viewed on a 
chest film and frequently is an incorrect attribution.  The 
finding of pulmonary fibrosis on CT scanning is much more 
specific and should be used to confirm any suspicious 
evidence of fibrosis on plain chest film.  Multiple CT scans 
of the lung in this case failed to show evidence of pleural 
plaques or fibrosis, both of which can denote asbestos 
exposure.

While a private opinion from Dr. I.K.S. notes that 
adenocarcinoma is a commonly called a scar carcinoma, and 
"that's what asbestosis is and that's what asbestos exposure 
causes whether it's enough to change the x-ray or not," she 
did not specifically find that any of the imaging conducted 
in this case revealed the presence of fibrosis.  As such, her 
opinion is at best inconclusive on this question.  On the 
other hand, the October 2008 reviewing physician's opinion is 
conclusive and highly probative with respect to medical 
evidence of asbestos exposure.  It accounts for the 
discrepancy in X-ray and CT scan findings in a thorough and 
convincing manner.  Indeed, there is no other medical 
evidence or opinion of record that addresses this 
discrepancy.  

In sum, the October 2008 medical opinion is consistent with 
the bulk of the evidence pertinent to the Veteran's service.  
The record contains no documentation of asbestos exposure in 
service, and no statement or testimony based on first-hand 
knowledge of the Veteran's actual exposure to asbestos in 
service.  Moreover, the Veteran's military occupational 
specialty is not among those that typically involve asbestos 
exposure.  Therefore, the Board concludes that the evidence 
weighs against the Veteran's actual exposure to asbestos 
while on active duty.  

While the Board's conclusion as to the first question 
effectively precludes a grant of service connection for the 
cause of death, in light of the evidentiary development 
required in the joint motion for remand, the Board will also 
address the second question, i.e., whether asbestos caused or 
substantially and materially contributed to cause the 
Veteran's death.  In this regard, the record contains several 
divergent medical opinions.  

A July 2003 letter from Dr. A.M., includes an opinion 
addressing the question of the cause of death.  Dr. A.M. 
stated that he reviewed materials provided by the appellant 
regarding the Veteran's "exposure to asbestos in the past."  
Dr. A.M. stated that "it is certainly possible that [the 
Veteran's] condition may have been caused or at least 
partially caused by asbestos exposure that he may have had 
years ago."  He continued that the most common and most 
recognizable malignancy associated with asbestos is 
mesothelioma.  However, patients with lung cancer, can have a 
history of asbestos exposure and often times the role of 
asbestos and the history of exposure to asbestos is not 
included in the cause of death in a number of patients.  Dr. 
A.M. stated that he did not "profess to be an expert in 
asbestos or in asbestos litigation or in asbestos disability 
associated injuries."  However, he stated that, from the 
oncology standpoint, "it is certainly plausible that there 
may be some association with [the Veteran's] disease and with 
his history of asbestos exposure."  

A January 2007 opinion was provided by a VA physician, who 
concluded that the Veteran's death is not at least 50 percent 
likely to be related to in-service asbestos exposure.  She 
reasoned that patients who have developed asbestosis have 
abnormal X-rays of the chest that reveal pulmonary fibrosis.  
She found that, in the Veteran's case, a CT scan of the chest 
in December 1998 indicates that the lungs were clear with no 
evidence of infiltrates, pulmonary nodules or fluid.  
According to the reviewing physician, this would not be 
consistent with asbestosis.  

A private opinion was also provided from Dr. I.K.S., in May 
2007.  Dr. I.K.S. identified herself as having a long and 
extensive experience with occupational lung disease, as a 
recognized as an expert regarding asbestosis in federal 
court.  She stated that she reviewed in detail every page of 
the Veteran's claims file, including records and opinions, 
and it was her stated opinion that the Veteran died of a 
complication of treatment of lung cancer, and that the lung 
cancer was caused by asbestos exposure suffered during his 
service in the United States Navy, and at least partially 
while on board the U.S.S. Lexington.  She concluded that his 
death was as likely as not caused by complications of 
asbestos exposure and, since asbestos exposure is cumulative, 
the exposure on the Lexington was related to the demise of 
this non-smoker, non-drinker.  

A second VA medical opinion was obtained in October 2008, 
from a VA pulmonary attending physician.  Based on a careful 
review of the claims file, including all prior opinions, the 
VA reviewing physician concluded that there is no evidence to 
support the contention that the cause of death was related to 
in-service asbestos exposure.  He also concluded that there 
is no objective or historical evidence that the Veteran was 
significantly exposed to asbestos and certainly no evidence 
documenting any latent asbestos-related condition that could 
have been related to the cause of his death.  It was the 
opinion of the reviewing physician that the contention that 
the cause of the Veteran's death had some relation to in-
service asbestos exposure falls far short of a 50 percent 
probability.  Indeed, he suggested that it falls far below 
even a 10 percent probability.

In addressing the relationship between asbestos exposure and 
development of bronchogenic carcinoma (lung cancer not of any 
relation to mesotheolioma), the October 2008 reviewing 
physician found such a relationship to be controversial at 
best.  He noted that many studies attempting to control for 
tobacco use (the most common accepted cause of lung cancer) 
have not found a separate risk for lung cancer related to 
asbestos exposure.  This is certainly true in the non-
occupational setting where exposure to asbestos fibers is 
considered less intense.  He further reasoned that 
occupational exposure, where inhalation exposure is heavy and 
prolonged, has allegedly been shown to increase risk for lung 
cancer.  However, studies cited by the reviewing physician 
were found to suggest a small risk of lung cancer related to 
inhalation of low numbers of fibers.  And, as discussed 
above, according to the physician, in-service asbestos 
exposure associated with the Veteran's documented military 
occupation as a radio operator is likely to have been very 
minimal.

In addressing the suggestion of Dr. I.K.S. that the Veteran 
did not smoke, and thus was unlikely to have incurred lung 
cancer from a source other than asbestos, the October 2008 
reviewing physician stated that, some 15 percent of male lung 
cancers arise in so called "never smokers."  A variety of 
explanations including environmental tobacco smoke, cooking 
fumes, inherited genetic susceptibility, radon exposure, 
heavy metals, organic agents, hormonal factors and certain 
viruses have been implicated as causative agents in these 
individuals.  He noted that numerous oncogenic stimuli are 
present throughout an individual's lifetime to account for 
the unfortunate development of cancer.  Based on occupational 
exposure information, the reviewing physician stated "I feel 
the risk is very remote [that the Veteran's] cancer would be 
related to the asbestos exposure purported."

In addressing the opinion of Dr. I.K.S., the October 2008 
physician stated I agree with much of what she states, but 
cannot agree with her conclusion that asbestos was causative 
of this cancer.  Most importantly, she does not appear to 
take into account the exposure history that is at best 
speculative in nature.  Furthermore she inserts the 
possibility of scar carcinoma resulting from asbestosis.  
Nowhere in extensive CT lung imaging is it suggested that the 
Veteran had any evidence of pulmonary fibrosis or asbestosis.

In a January 2009 addendum, the October 2008 VA reviewing 
physician commented on the opinion of Dr. A.M.  He noted that 
the opinion is actually devoid of any attempt to address the 
level of asbestos exposure.  He found that no estimation of 
risk of asbestos related cancer was addressed in any 
qualitative or semiqualitative way.  Indeed, he found that 
Dr. A.M actually avoided expressing his opinion on the issue 
by referring the amount of asbestos exposure to the VA's 
assessment, and in no way objectively supports asbestos as a 
cause of the Veteran's lung cancer.  He reiterated that the 
Veteran, as a radio operator, would not likely have been 
subjected to asbestos exposure significant enough to cause 
lung pathology.  For this reason it is unlikely (certainly 
much less than 50 percent chance) that asbestos would have 
been the cause of cancer in this individual.  Such a 
relationship would only be predicted with relatively intense 
and prolonged asbestos fiber exposure as seen in those 
individuals whose occupation directly involves direct hands 
on work with asbestos .

As regards the conflicting medical evidence and opinions, it 
is noted that it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, the Board discounts the July 2003 opinion of 
Dr. A.M. for one essential reason.  The letter is speculative 
and inconclusive.  Notably, the finding that it is 
"possible" that the Veteran's condition "may have" been 
caused or at least partially caused by asbestos exposure, his 
finding that, patients with lung cancer, "can have" a 
history of asbestos exposure, and his finding that, it is 
"plausible" that there may be some association with the 
Veteran's disease and with his history of asbestos exposure, 
do not actually state an opinion, as they each include an 
opposing corollary, with no indication of which is more 
likely.  Such statements are too speculative to establish a 
link between the Veteran's lung cancer and asbestos exposure.  
See Obert, 5 Vet. App. 30.  Opinions expressed in terms of 
"may" also imply "may not" and hence, are not helpful in 
resolving the medical nexus question.  Id.  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

While the May 2007 opinion of Dr. I.K.S. is certainly 
conclusive with respect to causation, and the Board does not 
doubt her qualifications on the matter of asbestos-related 
disease, the Board also discounts the probative value of her 
opinion in comparison to the October 2008 VA opinion, which 
the Board finds to be the most probative in this case.  In so 
finding, the Board notes that, while Dr. I.K.S. went to great 
lengths in explaining the types of diseases associated with 
asbestos exposure, the effect of asbestos particles within 
the lungs, as well as the efficacy of various screening 
methods, the basis for her conclusion that the Veteran's 
"lung cancer was caused by asbestos exposure suffered during 
his service is not provided.  

By contrast, the October 2008 reviewing physician discussed 
in detail the likelihood of this Veteran's exposure to 
clinically significant amounts of asbestos while performing 
his duties, as well as the types of lung pathology and 
clinical signs that would be expected to result from such 
exposure.  Also significant, the October 2008 reviewing 
physician addressed and explained the seemingly divergent X-
ray and CT scan results in a way that supports his ultimate 
conclusion.  

The Board acknowledges the contention of the appellant's 
attorney regarding the January 2009 addendum, wherein the 
physician stated "I do not feel that Mr. Sullivan, as a 
radio operator, would likely have been subjected to asbestos 
exposure significant enough to cause lung pathology."  The 
attorney asserts that the use of the word "feel" is 
inconclusive.  The Board disagrees.  The word "feel" does 
not imply or suggest that the opposite view is as likely as 
the stated view.  In the case of the January 2009 addendum, 
it is simply used as description of the physician's opinion.  
Moreover, in the context of the entire opinion, which 
includes the statement that there is "much less than 50 
percent chance" that asbestos would have been the cause of 
cancer in this individual, it is clear that the physician has 
provided a conclusive opinion.

The resulting opinion is the only opinion of record that is 
conclusively stated, thoroughly explained, and consistent 
with the evidence pertinent to service.  It is therefore 
accorded substantial probative weight, and the Board adopts 
the reviewing physician's ultimate conclusion that asbestos 
exposure did not cause or materially contribute to cause the 
Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by, and on behalf of, the appellant.  
While the Board does not doubt the sincerity of these 
assertions, unfortunately, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As neither the appellant nor her attorney is 
shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


